Citation Nr: 1527231	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  06-36 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected residuals of compression fractures of L2 and L4 (lumbar spine disability).

2.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy effective September 23, 2002.

3.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy effective September 23, 2002.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to May 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which continued a 20 percent rating for the Veteran's lumbar spine disability.  

In a July 2005 rating decision, the RO granted a higher 40 percent rating for the Veteran's lumbar spine disability, but later reduced the evaluation to 20 percent in a November 2005 rating decision.

The appeal was previously before the Board in November 2010 and February 2013.  In November 2010, the Board remanded the issue of entitlement to an increased rating for the Veteran's lumbar spine disability to the Agency of Original Jurisdiction (AOJ) for additional development.  

In a February 2013 decision, the Board restored the 40 percent rating for the Veteran's lumbar spine disability; denied a rating in excess of 40 percent for the lumbar spine disability; awarded a 10 percent rating for right lower extremity radiculopathy effective September 23, 2002; awarded a 10 percent rating for left lower extremity radiculopathy effective September 23, 2002; and remanded the issue of entitlement to a TDIU for additional development.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2014, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion for Partial Remand requesting that the Court vacate the portion of the Board's decision that denied an evaluation in excess of 40 percent for the lumbar spine disability and awarded 10 percent rating for right and left lower extremity radiculopathy effective September 23, 2002.  The Court issued an order in February 2014, granting the Joint Motion and returned the case to the Board.  
	
The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Veteran's electronic folder contains documents that are irrelevant or duplicative of those in his paper file.  

In April 2015, the Veteran's representative submitted a brief and additional evidence along with a waiver of initial consideration by the AOJ.  See 38 C.F.R. § 20.1304(c) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In light of the Joint Motion, the Board finds that remand is necessary.  Specifically, the parties agreed that VA failed to assist the Veteran by obtaining his vocational rehabilitation records and private physical therapy records from Rock Valley.  In his April 2015 brief, the Veteran's attorney indicated that Rock Valley was unable to locate the Veteran's records.  See also November 2014 letter.  However, a remand is still necessary to obtain his vocational rehabilitation records.  

In addition, the Board finds that a social and industrial survey would be helpful in ascertaining the overall impact of his service-connected disability on his ability to work.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain the Veteran's vocational rehabilitation file and associate it with his claims file.

2.  The AOJ should obtain and associate with the claims file any outstanding, relevant VA medical records.

3.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work. 

The report should indicate how the Veteran's service-connected disabilities alone affect his employability.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type. 

A written copy of the report should be associated with the claims folder.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination in connection with his claims for increased evaluations.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth and consider the applicable regulations, including the old and revised rating criteria for spine disabilities.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




